Title: To James Madison from William Lee, 20 July 1802
From: Lee, William
To: Madison, James


					
						Sir,
						Bordeaux July 20th 1802
					
					The bearer hereof Mr. Kidder of Massachusetts has been Secy. to this Agency for some 

months.  He is a young man of good abilities & strict integrity and has had the advantage of 

being educated at Cambridge.  He will answer any questions you may please to put to him 

concerning the affairs of the agency and will be able to give you considerable information 

respecting the state of things in this Country.  With great respect & esteem I am Sir Your very 

humble Servt.
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
